



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Aulakh,









2011 BCCA 19




Date: 20110121

Docket: CA038347

Between:

Regina

Respondent



And

Baljit Singh
Aulakh

Applicant





RESTRICTION
ON PUBLICATION:  AN ORDER HAS BEEN MADE IN THIS CASE PURSUANT TO SECTION 486.4
OF THE
CRIMINAL CODE
THAT PROHIBITS ANY INFORMATION THAT COULD IDENTIFY
THE COMPLAINANT[S] OR WITNESS[ES] BEING PUBLISHED, BROADCAST OR TRANSMITTED.




Before:



The Honourable Mr. Justice K. Smith





(In Chambers)




On appeal from the
Supreme Court of British Columbia, June 29, 2010
(R. v. Aulakh, 2010 BCSC 1026, Vancouver Registry No. 25090)






Counsel for the Applicant:



R. Peck, Q.C.





Counsel for the Respondent:



M. Ainslie





Place and Date of Hearing:



Vancouver, British
  Columbia

January 12, 2011





Place and Date of Judgment:



Vancouver, British
  Columbia

January 21, 2011








Reasons for Judgment of the
Honourable

Mr. Justice K. Smith:

[1]

The applicant seeks judicial interim release pursuant to s. 679 of the
Criminal
Code
pending his appeal against his conviction of sexual assault on 29 June
2010 following a nine-day trial before Mr. Justice Ehrcke of the Supreme Court
of British Columbia.  The applicant was charged with one count of sexual
assault (s. 271 of the
Criminal Code
), two counts of theft (s. 334), and
one count of fraud (s. 380).  On 14 June 2010, during the trial, the applicant
changed his plea to guilty on the theft counts and the Crown stayed the fraud
charge.  The trial judges reasons for conviction are indexed as 2010 BCSC
1026.

[2]

On 9 August  2010, the trial judge sentenced the applicant to four
years imprisonment for sexual assault and nine months concurrent for theft. 
His statutory release date on the theft sentence will be 21 January 2011 and,
but for his sentence on the sexual assault conviction, he would thereafter be
entitled to serve the remaining one-third of his theft sentence in the
community under parole supervision.

[3]

The applicant is 47 years old.  He was born in India, immigrated to
Canada in 1979, and became a Canadian citizen in 1984.  He married in 1987.  He
and his wife have one son, who is presently attending a local university.  The applicants
elderly father resides with the family.  As well, the applicant has a large
extended family, with whom he keeps in contact.  The family continues to
support him and if successful on this application, he proposes to return to
live with his wife, son, and father.  The applicant has a criminal record consisting
of one prior conviction in 2002 for theft under $5,000, for which he received a
suspended sentence and probation.

[4]

The trial judge found the applicant, a taxi driver, sexually assaulted
the complainant in his cab after picking her up from a nightclub in Vancouver
in the early morning hours of Sunday, 7 October 2007.  As the facts are set out
in the trial judges reasons for judgment, I will not repeat them.

[5]

The sole issue on the sexual assault case was identity.  No forensic
evidence was presented and there were no eyewitnesses.  The complainant said
she did not see her assailant during the sexual assault, but could hear him
repeating, You want it?  She said she recognized the taxi drivers voice.

[6]

In finding the applicant guilty, the trial judge relied specifically on
two factors:  first, on the complainants voice identification, which he
concluded was some evidence of identity; and second, and more compelling,
on the circumstantial evidence that the accused had the opportunity to commit
the assault, and that no one else had such an opportunity (at para. 38).  He
concluded that [c]onsidering the evidence as a whole, I am satisfied beyond a
reasonable doubt that the only reasonable inference to be drawn from the proven
facts is that the complainant was sexually assaulted and that the accused was
her assailant (at para. 44).

[7]

The applicant surrendered himself on 8 June 2008 and was released on an
undertaking.  He complied with all conditions of his release.  Following his
conviction, the trial judge released him pending sentencing on a recognizance
with a deposit of $10,000.  Again, he complied with all conditions of his
release.

[8]

The applicant filed notice of appeal from his conviction on 9 August
2010.  The grounds specified are that the verdict is unsafe, or is unreasonable
and not supported by the evidence; that trial counsel provided ineffective
assistance resulting in a miscarriage of justice; and that the trial judge
misapprehended the evidence in finding that the applicant had exclusive
opportunity to commit the sexual assault.  He has pursued his appeal diligently
and has filed transcripts and appeal books.  The appeal has been set for
hearing on 14 June 2011.

[9]

Section 679(3) of the
Criminal Code
requires an applicant for
release to show (a) that the appeal is not frivolous, (b) that he will
surrender himself into custody in accordance with the terms of the order, and
(c) that his detention is not necessary in the public interest.  The Crown
concedes the applicant has satisfied the first two conditions and joins issue
on the third, the public interest condition.

[10]

The burden on the applicant on the third condition is to show the public
interest in enforceability of the verdict is outweighed by the public interest
in avoiding actual punishment if strong grounds exist for setting aside the
verdict:
R. v. Mapara
, 2001 BCCA 508 at paras. 34-35, 158 C.C.C. (3d)
312.  The applicant submits the strength of his second ground of appeal -
ineffective assistance of counsel - tips the balance in favour of
reviewability.

[11]

A publication ban exists in relation to certain
in camera
proceedings at trial and there has been an order that the appellants
submissions and materials on this application be sealed and made available only
to me for purposes of this application.  Accordingly, I cannot descend into
detail in these reasons.

[12]

The considerations relevant to weighing this ground of appeal are set
out in
R. v. Dunbar
, 2003 BCCA 667 at paras. 20, 27, 29, 191 B.C.A.C.
223;
R. v. G.D.B.
, 2000 SCC 22 at para. 26, [2000] 1 S.C.R. 520; and
R.
v. Joanisse
(1995), 85 O.A.C. 186 at paras. 62, 74, 78, 102 C.C.C. (3d)
35.  In summary, counsel are presumed to be competent and to succeed on appeal
on this ground, the applicant must demonstrate that his counsels actions fell
below the broad ambit of what can be considered reasonable professional
assistance and that a miscarriage of justice resulted.

[13]

The applicant alleges several instances of incompetence by defence
counsel that he contends lead cumulatively to the conclusion that, but for
counsels incompetence, there is a reasonable probability the verdict would
have been different.  They relate to counsels failure to pursue disclosure by
the Crown that would arguably have led to important evidence; failure to seek
trial adjournments to carefully review and consider voluminous late Crown
disclosures; failure to competently cross-examine the complainant; failure to
competently prepare the applicant to testify and to call evidence for the
defence when, in the circumstances, he ought to have done so; failure to lead
certain critical physical evidence that would have supported a closing
submission he made that lacked evidentiary support; and generally leaving the
Crowns evidence unchallenged in circumstances where it was unreasonable and
incompetent to do so.

[14]

The Crown emphasizes the presumption that counsel are competent and
submits that the evidence the applicant contends his counsel failed to develop
was in part irrelevant; in part speculative; and in part inadmissible, and that
counsels strategic decisions were reasonable in the circumstances.

[15]

Public confidence in the administration of justice requires that errors
in judgments be corrected. As a result, the enforcement of verdicts may
sometimes have to be suspended temporarily in order to mitigate the effects of
conviction on the liberty of those improperly convicted.  That does not mean
that those properly convicted escape punishment.  Rather, their punishment is
merely postponed until the appellate review.

[16]

I have concluded there is sufficient merit in the applicants appeal to
tip the balance in favour of reviewability.  In
R. v. Nguyen
(1997), 119
C.C.C. (3d) 269, 97 B.C.A.C. 86 (Chambers), McEachern C.J.B.C. said,

[18]      ... The principle that
seems to emerge is that the law favours release unless there is some factor or
factors that would cause ordinary reasonable, fair-minded members of society ...
or persons informed about the philosophy of the legislative provisions, Charter
values and the actual circumstances of the case ..., to believe that detention
is necessary to maintain public confidence in the administration of justice.

[17]

In my view, ordinary reasonable, fair-minded members of society would
not believe in the circumstances of this case that the applicants detention is
necessary to maintain public confidence in the administration of justice.

[18]

Counsel agree that, if the applicant should be released, it should be on
the same terms and conditions as his release by the trial judge pending his
sentencing.  Accordingly, the application for judicial interim release pending
appeal is granted on those conditions except that the applicants surrender
date will be 14 June 2011, the date set for the hearing of his appeal.

The Honourable Mr. Justice K. Smith


